Citation Nr: 1410307	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  13-20 888	)	DATE
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to December 1968.  The Appellant asserts that she should be considered the Veteran's widow for purposes of VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction rests with the RO in St. Petersburg, Florida, from which the appeal was certified.  

In December 2013, the Appellant testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in St. Petersburg, Florida.  A transcript of that hearing is associated with the record.  The Appellant also submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran and the Appellant married in April 1973.
2. The Appellant and the Veteran divorced in May 2008.

3. The Veteran died in November 2011.

4. The evidence does not demonstrate that the Veteran and the Appellant were married at the time of, or were remarried prior to, the Veteran's death.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for purposes of VA benefits have not been met.  38 U.S.C.A. §§ 101, 1102, 1304, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.50, 3.53, 3.54 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  In the context of a claim for dependency and indemnity compensation benefits (DIC), section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Although there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  
The record shows that a July 2012 letter satisfied the duty to notify provisions prior to initial adjudication by the agency of original jurisdiction of the issue on appeal.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Appellant was notified of what evidence was required to substantiate the claim, the division of responsibilities between VA and a claimant in developing an appeal, and the regulations pertinent to the establishment of an effective date and disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds the duty to assist the Appellant has been satisfied in this case, and therefore, appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains all of the information necessary to adjudicate the claim, to include the pertinent certificates of marriage, divorce, and death.  Moreover, lay statements in support of the claim provided by the Appellant and the Appellant's friends are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified, nor is there any evidence to suggest there may be outstanding evidence with respect to the Appellant's claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the elements of the claim that were lacking to substantiate the claim on appeal.  The VLJ asked questions to ascertain the legal status of the Appellant's relationship to the Veteran and the circumstances surrounding their marriage and divorce.  The VLJ also solicited information to determine whether there existed pertinent evidence that might have been overlooked and that might substantiate the claim.  The hearing focused on the elements necessary to substantiate the claim, and the Appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  The Appellant has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

All of the evidence in the claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Appellant should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

VA death benefits may be paid to a surviving spouse who was married to the veteran (1) one year or more prior to the veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002 & Supp. 2013); 38 C.F.R. § 3.54 (2013).  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The term "surviving spouse" is defined as a person of the opposite sex who (1) was the lawful spouse of a veteran at the time of the veteran's death, and (2) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse, and (3) who has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1); see Gregory v. Brown, 5 Vet. App. 108 (1993).  Further, the person must not have lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).  

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without fault of the surviving spouse.  Temporary separations which occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2013).  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b).  Consequently, the Federal Circuit has stated that "a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse."  

The evidence demonstrates that the Appellant and the Veteran married in April 1973.  However, the record also reflects that the Appellant and the Veteran divorced in May 2008.  The Appellant does not challenge the finality of that divorce decree.

At the December 2013 hearing, the Appellant asserted that she and the Veteran were married for 35 years and continued to live as husband and wife following their divorce.  The Appellant testified that in December 2007, the Veteran abandoned her and their child, and as a result, she was forced to divorce the Veteran in order to get a loan modification to save their home.  However, when he returned in August 2009, they began living together again and holding themselves out as a married couple.  The Appellant reported that the two moved from Georgia to Florida in 2010 and lived there together until the Veteran died in November 2011.  According to the Appellant, the Veteran never believed that the two were divorced, and she did not feel as though they were divorced either.  

Further in support of her claim, the Appellant submitted several letters from her attorney, friends, and neighbors.  The attorney testified to the circumstances surrounding the Appellant's divorce and that the Appellant resumed living with the Veteran as husband and wife upon his return.  The lay statements affirm the Appellant's love and dedication to the Veteran and her care-taking of the Veteran during his illness.

Based on the evidence, the Board must find that the Appellant is not entitled to recognition as the Veteran's surviving spouse for purposes of VA benefits.  The evidence is clear that the Veteran and the Appellant married in April 1973 and divorced in May 2008.  The final divorce decree, certified by the Superior Court of Fulton County in the state of Georgia, is of record.  The record shows the Veteran died in November 2011, and the Appellant does not allege that she and the Veteran remarried at any time between May 2008 and November 2011.

Although the Appellant was married to the Veteran for 35 years, the statute and the regulations are clear that she and the Veteran had to have been married or remarried at the time of the Veteran's death.  The Board has considered the existence of a common law marriage for purposes of establishing the Appellant as the Veteran's surviving spouse.  However, the state of Georgia only recognizes common law marriages that were created before January 1, 1997.  See OGCA § 19-3-1.1 (2013).  As the period during which the Appellant and the Veteran were divorced does not fall prior to this date, recognition of a common law marriage is unavailable.  With respect to the Appellant's residency with the Veteran in Florida, the state of Florida will recognize a common law marriage where the parties validly entered into a common law marriage in a state that still recognizes common law marriage or in situations where the parties satisfied the requirements of common law marriage prior to 1968.  See West's Florida Statutes Annotated, Title XLII, Domestic Relations, Chapter § 741.211 (West 2005).  Here, there is no indication that the Appellant and the Veteran had a common law marriage recognized by any state at any time or that they had satisfied the requirements of common law marriage prior to 1968.   

The Board need not address the other portions of the claim at this time, including the fault of separation, because a separation of the parties only needs to be discussed with regard to a married couple who are not continuously co-habitating.  There is a legal difference between a divorce-which has the legal effect of ending a legal relationship-and a separation (either unilateral or mutual, in nature)-which does not end a legal relationship.  As the parties were divorced in this case, there does not need to be a discussion of separation, as there was no legal relationship after the May 2008 final divorce decree.  Furthermore, because the Appellant and the Veteran were not married, the reason for the divorce in this case is of no consequence.

Although the Board sympathizes with the Appellant in that she only divorced the Veteran out of economic necessity, the Board cannot legally find in this case that the Appellant was the surviving spouse of the Veteran at the time of his death.  The evidence establishes that they divorced in May 2008 prior to the Veteran's death, and there is no evidence to demonstrate the parties were remarried after May 2008 and prior to the Veteran's death.  There is no evidence which refutes these findings, including the Appellant's own lay statements.  As the Veteran and Appellant were not married at the time of the Veteran's death, either officially or by common law principles, the Appellant cannot be the Veteran's surviving spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1); Gregory, supra, Aguilar, supra.  Such a lack of a valid marriage at the time of the Veteran's death is dispositive in this case and ends the inquiry.  Accordingly, the Board finds that the Appellant cannot be recognized as the surviving spouse in this case, and thus, entitlement to DIC benefits must be denied as the Appellant is not a proper claimant for those benefits.  See 38 C.F.R. § 3.50; Aguilar, supra; Gregory, supra.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Appellant's claim, however, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


